DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN106596223 with references to the machine English translation provided herewith) in view of Lu et al (CN1664547 with references to the machine English translation provided herewith), and Cui et al (CN104931312 with references to the machine English translation provided herewith).
Regarding Claim 1, Li teaches a method for preparing an artificial core for a fluvial sedimentary reservoir [0001], comprising steps of: 
(1) preparing materials: dividing quartz sand of different particle sizes into multiple groups ([0011]- certain particle sizes are sorted), adding a cementing agent into all the groups ([0020]- the relationship between the particle size content of the binder is consistent with the particle size ratio of the sand), and thoroughly stirring to obtain quartz sand mixtures with different permeabilities [0011]; 
(2) assembling a mold: assembling the mold into a cuboid with a hollow sand-filling groove inside and an internal wall roughness Ra≤0.025μm [0012]; 
(3) wetting the mold: spraying water onto a bottom surface of the sand-filling groove with a fine water nozzle, so as to wet the mold [0013]; 
(4) filling with sand: sequentially pouring the quartz sand mixtures with the different permeabilities into the sand-filling groove in an order from large to small particle sizes without mixing the quartz sand mixtures of different particle sizes ([0014]- each layer of sand is loaded into the mold); and moving a flattening tool back and forth along a horizontal direction in the mold until a surface of the quartz sand mixtures are flattened [0014]; 
(5) compacting: pressing the quartz sand mixtures with a press block, and placing the filled mold on a hydraulic press [0015]; pre-pressing for 5 min under a pressure of 50-80 MPa [0015], and then stabilizing with the hydraulic press at 80 MPa for 15 min before relieving [0015]; and 
(6) molding and de-molding: putting the mold of the artificial core with the press block in an oven under at a temperature of 210°C for 30 minutes [0037]; then placing the molded artificial core on the hydraulic press [0038], and pressing the press block to release and collect the artificial core from the mold [0038].

Li is silent as to the exact ratio of cementing agent to sand but this is a result-effective variable modifying the adhesion of sand and cementing agent [0030].  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the ratio of cementing agent to sand through routine experimentation in order to perfect the result-effective variable of adhesion of sand and cementing agent, consult MPEP 2144.05 II thus meeting the instant limitation of adding a cementing agent into all the groups with a mass ratio of 1:100-200 ([0020]- the relationship between the particle size content of the binder is consistent with the particle size ratio of the sand.

Li also does not appear to explicitly teach pre-pressing for 30min under a pressure of 50-80MPa, and then stabilizing with the hydraulic press at 50MPa for 30min before relieving.  However, Lu teaches the mold pressure and time is adjustable in order to produce a rock core with different physical parameters (Page 2, [0008]), thus this is a result-effective variable modifying the physical parameters of the core.  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the mold pressure and time through routine experimentation in order to perfect the result-effective variable of the physical parameters of the core (Page 2, [0008]), consult MPEP 2144.05 II, thus meeting the instant limitation of pre-pressing for 30min under a pressure of 50-80MPa, and then stabilizing with the hydraulic press at 50MPa for 30min before relieving.
	
	
Li also does not appear to explicitly teach the using the thermostatic oven for 12-24h.   
Cui teaches an alternative method of forming the core wherein the molding is carried out a high temperature for 15 to 20 hours [0020] in order to control the porosity and permeability of the core to form a core with the correct permeability and porosity to imitate real conditions [0037] thus this is a result-effective variable modifying the porosity and permeability of the core.  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the time in the oven through routine experimentation in order to perfect the result-effective variable of the permeability and porosity of the core [0037], consult MPEP 2144.05 II.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Li and Lu to include carry out the molding a high temperature for 15-20 hours as taught by Cui with reasonable expectation of success to form a core with the correct permeability and porosity to imitate real conditions [0037].

Regarding Claim 3, Li does not appear to explicitly teach the geometric dimensions of the sand-filling groove are: length x width x height = 300mm x 45mm x 135mm.  However, this is a result-effective variable modifying the size of the core.  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the size of the core through routine experimentation in order to perfect the result-effective variable of the final core dimensions, consult MPEP 2144.05 II, thus meeting the instant limitation of the geometric dimensions of the sand-filling groove are: length x width x height = 300mm x 45mm x 135mm.  

Regarding Claim 4 and 5, Li further teaches spraying 3 mg of water to wet the mold [0013] thus meeting the instant limitations of in the step (3), 0.3-0.5g water is used for wetting and in the step (3), an amount of water for wetting ranges from 2.22 x 10-5 to 3.70 x 10-5g per 1.0mm2  bottom surface area of the sand-filling groove.
As the claimed and prior art products are identical or substantially identical in structure or composition, and are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding Claim 7, Li further teaches the cementing agent is epoxy resin [0019].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN106596223 with references to the machine English translation provided herewith) in view of Lu et al (CN1664547 with references to the machine English translation provided herewith), Cui et al (CN104931312 with references to the machine English translation provided herewith), and Chen et al (CN204789566 with references to the machine English translation provided herewith),
Regarding Claim 2, Li, Lu, and Cui do not appear to explicitly teach in the step (1), the quartz sand is divided into a first group, a second group, and a third group with equal volumes; a particle size of the first group is 60-80 meshes, a particle size of the second group is 80-100 meshes, and a particle size of the third group is 100-120 meshes.
Chen teaches an alternative method of forming a lithographic core [0001] utilizing specific coarseness of quartz sand in order to imitate the typical characters of river bottom sediments [0091].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Li, Lu, and Cui to include utilizing specific coarseness of quartz sand as taught by Chen with reasonable expectation of success to imitate the typical characters of river bottom sediments [0091] thus meeting the instant limitation of in the step (1), the quartz sand is divided into a first group, a second group, and a third group with equal volumes; a particle size of the first group is 60-80 meshes, a particle size of the second group is 80-100 meshes, and a particle size of the third group is 100-120 meshes.

Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive.
Applicant argues it would not have been obvious to combine Li and Cui because Cui does not use a cementing agent and utilizes a higher temperature and pressure.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Cui is relied upon to teach utilizing a high temperature for a long period of time and adjusting accordingly to control the porosity and permeability of the core to form a core with the correct permeability and porosity to imitate real conditions [0037].  Examiner notes the specific teaching of a certain temperature and pressure was not relied upon in the combination as asserted by Applicant.
Further, this is a result-effective variable modifying the porosity and permeability of the core.  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the time in the oven through routine experimentation in order to perfect the result-effective variable of the permeability and porosity of the core [0037], consult MPEP 2144.05 II.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Li and Lu to include carry out the molding a high temperature for 15-20 hours as taught by Cui with reasonable expectation of success to form a core with the correct permeability and porosity to imitate real conditions [0037].


Applicant further argues the current combination is based on hindsight reasoning.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        9/6/22
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712